Citation Nr: 1432078	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability due to substance abuse.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to December 1975 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A March 2011 VA treatment record shows depression.  Thus, the claim of service connection for PTSD has been redescribed as reflected on the first page of this decision.   

The issues of service connection for a chronic disability due to substance abuse and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not manifested during the Veteran's active duty service or for many years thereafter, nor is sleep apnea otherwise related to such service.

2.  A right shoulder disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is a right shoulder disability otherwise related to such service.

3.  A left shoulder disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is a left shoulder disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  


Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2009.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                          
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records, reviewed his VBMS and Virtual VA files, and assisted the Veteran in obtaining evidence.  The Veteran was afforded a VA examination for sleep apnea in May 2010.  No nexus opinion was provided for sleep apnea as this examination was for nonservice connected pension purposes; and no additional development is necessary as there is no evidence of in-service occurrence.  Although the Veteran was not provided a VA examination for his shoulders, there is nothing in service treatment records and no complaints, symptoms, or treatment until many years after service.  As will be explained in further detail below, any account of symptoms of such disorders during service are not credible; thus, a medical examination is not necessary to decide the claim of service connection for right and left shoulders as well.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and electronic files; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claims at this time.


Service Connection

Some of the issues before the Board involve claims of entitlement to service connection for sleep apnea, and right and left shoulder disabilities.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

I.  Sleep Apnea

On a claim received in October 2009, the Veteran reported that sleep apnea began in 1975.  However, service treatment records are silent for any complaints, treatments or diagnosis of sleep apnea.  There was evidence of treatment for his right eye only.  If the Veteran had sleep apnea since 1975 as he asserts, one would expect him to have sought treatment as he had for a right eye disorder.  Moreover, on separation examination in November 1975, no sleep apnea was noted, and the Veteran himself stated, "I am in good health."   Overall, medical personnel in their professional judgment and the Veteran who is competent to report his symptoms failed to note any in-service sleep apnea prior to exiting service.   

Post service records show a current diagnosis.  An August 2009 VA treatment record shows that a sleep study was requested after reports of panic episodes and loud snoring.  A September 2009 polysomnography report shows moderate obstructive sleep apnea.  On VA examination for pension purposes in May 2010, the Veteran reported having sleep studies as early as 2006; and the examiner diagnosed obstructive sleep apnea.  No opinion was provided as this was for pension purposes; moreover, this is harmless error since there was no occurrence in service.  Consequently, additional development is not necessary.  

Overall, post service treatment records do no support a claim that sleep apnea is related to service.  The Board finds that a VA examination to determine etiology is not necessary in this case as the evidence of records fails to indicate that sleep, first reported many years post service, had its onset in service or is otherwise related thereto.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While not determinative by itself, it significant that the Veteran did not seek treatment until 2006, which is 31 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
As noted by the Veteran's representative in a May 2014 brief, the Veteran contends that service connection is warranted.  The Board acknowledges that the Veteran is competent to testify as to his symptomatology, but he is not competent provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim of service connection for sleep apnea as there is no evidence of in-service treatment, and no treatment until several years post service.  The appeal is denied.  

II.  Shoulders

The Veteran also reported having bilateral shoulder problems that began in 1975.  Nevertheless, service treatment records are silent for any complaints, treatments or diagnoses of shoulder disabilities.  Here, records show treatment for a right eye disorder.  Additionally, on a November 1975 X-Ray Container and Dental Patient History, the Veteran explicitly denied arthritis.  Moreover, on separation examination dated in November 1975, clinical evaluation of the upper extremities was normal and no shoulder disabilities were noted; and the Veteran declared, "I am in good health."  The Veteran, who is competent to testify as to symptoms, did not report any shoulder disability while in service.  If there were any shoulder disability in 1975, one would have expected the Veteran to have sought treatment as he had for a right eye disorder.  One would have also expected that either medical personnel or even the Veteran himself would note such on exit examination.  Instead, no such symptoms or diagnosis was reported by either. 

An August 2009 VA treatment record shows reports of bilateral shoulder pain.  An October 2009 x-ray of the shoulders notes complaints of bilateral shoulder pain, but no evidence of recent fracture, dislocation, or other bone or joint abnormality; and the impression was "Essentially negative shoulders."  The United States Court of Appeals for Veterans Claims (Court) holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

However, subsequent VA treatment records show current disabilities.  An April 2010 VA treatment record shows shoulder arthritis that was stable on current treatment.  An August 2011 VA treatment record shows tendinosis along with a full thickness tear at the distal aspect of the supraspinatus tendon.

Overall, post service treatment records provide no nexus opinion linking his shoulder disabilities to service.  And the Board finds that additional development to obtain a medical opinion is not necessary in this case since the evidence of record fails to indicate that bilateral shoulder disabilities, first reported many years post service, had their onset in service or are otherwise related thereto.  See McLendon, 20 Vet. App. 79.  

While not determinative by itself, it is also significant that there is no evidence of treatment for approximately 34 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the one-year presumption of service incurrence for arthritis is not for application.
 
As noted by the Veteran's representative in a May 2014 brief, the Veteran contends that service connection is warranted.  The Board acknowledges that the Veteran is competent to testify as to his symptomatology, but he is not competent provide an opinion on some medical issues.  See Kahana, 24 Vet. App. 428.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims of service connection for right and left shoulder disabilities.  With no evidence in service and not treatment until many years after service, the appeal is denied.
 

ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.


REMAND

As for the remaining claims, additional development is necessary before the Board can proceed with appellate review.

Regarding PTSD, the Veteran reported that it began in 1975.  VA treatment records show treatment for PTSD and depression.  With reports of in-service symptoms and post service diagnoses, a VA medical opinion should be obtained to determine etiology of an acquired psychiatric disorder. 

Contrary to the June 2011 memorandum that the Veteran provided insufficient information regarding his stressors, the Board finds otherwise.  While the Veteran did not recall the names of those who died or were injured in service, the Veteran provided adequate information in a statement received in May 2011.  For the first stressor, the Veteran stated that while stationed in Fort Jackson, South Carolina, (with the A2 Battalion 1st Brigade), an E5 or E6 drill instructor was killed by gunshot wound sometime in January or February 1974.  As for the second stressor, the Veteran was assigned to B Battery of 1/25th Field Artillery when two service members got entangled while parachuting in either May or June 1975.  A search of unit records and other sources should be conducted to verify any deaths/injury around the times provided by the Veteran.

On a claim received in October 2009, the Veteran reported that substance abuse began in 1974.  In a statement received in January 2010, the Veteran reported that post service, his substance abuse began in 2009.  In a statement dated in December 2009, his sister reported that after service, her brother "had started drinking and he became aggressive."  Although not stated directly, implicit in the claim is that the Veteran's substance abuse is secondary to his acquired psychiatric disorder.  The Board will defer action on this issue as it is inextricably intertwined with the service connection claim for an acquired psychiatric disorder.  
    
As for the last claim, the Veteran was afforded a VA examination in June 2011.  After interviewing and examining the Veteran, and after review of the claims file, the examiner diagnosed reduced visual acuity consistent with cataracts, and provided a negative nexus opinion.  The examiner noted that there was "no evidence of any cystic mass or eyelid edema ... causing any disability or chronic illness affected the right eye."  The examiner further stated that the Veteran "does not have any chronic disability caused by or a result of any incident while in military service."  However, the Board finds that the opinion is inadequate as the examiner did not provide opinions as to the reduced visual acuity and cataracts.

In light of the remand reasons above, any outstanding private treatment records and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a chronic disability due to substance abuse and an acquired psychiatric disorder.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  The RO should verify the stressors reported by the Veteran as he has provided information regarding the death of the drill instructor (E5 or E6) of A2 Battalion, 1st Brigade, who was fatally shot in January/February 1974 at Fort Jackson, South Carolina; and the two service members involved in a parachute accident causing the death of one and injury of the other in May/June 1975 of B Battery, 1/25th Field Artillery.  

3.  After completion of the above, the Veteran should be scheduled for a VA examination (by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted) to ascertain if he suffers from a psychiatric disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All appropriate psychological testing should be performed. The examiner should report all current psychiatric disabilities diagnosed on examination.  After reviewing the claims file and examining the appellant, the examiner should respond to the following:

(a)  Is a diagnosis of PTSD warranted?

(b)  If a claimed stressor(s) is corroborated and the examiner diagnosed PTSD, then the examiner should report whether the PTSD is related to the corroborated stressor(s).

(c)  If the appellant has a psychiatric disability other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that the current psychiatric disability is causally related to service? 

A rationale must be furnished for all opinions.

4.  The claims file should be forwarded to the June 2011 VA examiner for review and an addendum opinion addressing the questions posed for a right eye disability.

If the June 2011 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the reduced vision is causally related to service? 

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the cataracts are causally related to service? 

The examiner must provide reasons for the opinions given and should include discussion of in-service and post-service treatment records, as well as the June 2011 VA examination report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of service connection for a chronic disability due to substance abuse and an acquired psychiatric disorder.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


